DETAILED ACTION
This is in response to the application filed on January 4, 2021 in which claims 1 – 11 are presented for examination.
Status of Claims
Claims 1 – 11 are pending, of which claims 1 and 8 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 – 11 are objected to because of the following informalities:  claims 1 – 3, 7, 8, and 11 contain unnecessary commas, which make the claims confusing.  The remaining claims inherit this objection based on their dependencies.  Appropriate correction is required.  The commas to be removed are highlighted below as [[,]]:

1. A graphics processing unit, comprising:
a sparse matrix detection unit[[,]] reading a plurality of matrices in a storage device, determining whether the plurality of matrices are zero matrices or non-zero matrices to output a determination result;

an assertion register[[,]] marking the plurality of matrices according to the determination result[[,]] and outputting a mark result;
a matrix calculation unit[[,]] receiving a matrix calculation instruction, reading the non-zero matrices in the plurality of matrices from the register file according to the mark result, and performing matrix calculations on the non-zero matrices.

2. The graphics processing unit as claimed in claim 1, further comprising:
a thread scheduling and instruction distribution unit[[,]] sending an integer calculation instruction and the matrix calculation instruction;
an integer calculation unit[[,]] receiving the integer calculation instruction and the matrix calculation instruction;
wherein the integer calculation unit executes an integer calculation according to the integer calculation instruction[[,]] and passes the matrix calculation instruction to the
matrix calculation unit.

3. The graphics processing unit as claimed in claim 1, wherein the matrix calculation unit comprises:
a control unit[[,]] reading the mark result of the plurality of matrices from the assertion register[[,]] and reading the non-zero matrices in the plurality of matrices from the
resister file according to the mark result;
a plurality of calculation sub-units[[,]] performing matrix calculations on the non-zero matrices;

wherein the matrix sub-product values are used by the plurality of calculation sub-units for the matrix calculation.

7. The graphics processing unit as claimed in claim 6, wherein the assertion register marks the zero matrices in the plurality of matrices as "0"[[,]] and marks the non-zero matrices in the plurality of matrices as "1".

8. A method for accelerating a matrix calculation, applicable to a graphics processing unit, comprising:
receiving a matrix calculation instruction;
reading a plurality of matrices from a storage device[[,]] and determining whether the plurality of matrices are zero matrices or non-zero matrices to output a determination
result;
marking the plurality of matrices according to the determination result[[,]] and outputting a mark result;
reading the non-zero matrices in the plurality of matrices according to the mark result[[,]] and performing matrix calculations on the non-zero matrices.

11. The method as claimed in claim 10, wherein using one bit to mark the zero matrices and the non-zero matrices in the plurality of matrices comprises:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maiyuran et al., U.S. Patent Application 2021/0073318 (hereinafter referred to as Maiyuran) in view of ‘SMASH: Co-designing Software Compression and Hardware-Accelerated Indexing for Efficient Sparse Matrix Operations’ by Konstantinos Kanellopoulos et al. (hereinafter referred to as Kanellopoulos).

Referring to claim 1, Maiyuran discloses “A graphics processing unit” (Figs. 2C, 2D GPU 239/270), “comprising: a sparse matrix detection unit[[,]]” (Fig. 19 accelerator 1910 and [0226] Although shown as an independent component, other embodiments may feature accelerator 1910 being included within GPU 1914.  Also [0248] sparse matrix acceleration logic 1915 to perform optimizations to accelerate multiplication operations upon detecting a significant percentage of zero elements are included in SRC1 and SRC2) “reading a plurality of matrices in a storage device, determining whether the plurality of matrices” include a significant percentage of zero elements ([0248] sparse matrix acceleration logic 1915 to perform optimizations to accelerate multiplication operations upon detecting a significant percentage of zero elements are included in SRC1 and SRC2) “and outputting a mark result” ([0249] an indicator vector is generated to identify the location of the zero elements within the packed data, and is transmitted with the packed data); “a register file[[,]] storing the plurality of matrices from the sparse matrix detection unit” ([0061] register file 242 storing matrix values.  Also [0067], [0085]-[0086], and [0126]); “marking the plurality of matrices according to the determination result[[,]] and outputting a mark result” ([0249] an indicator vector is generated to identify the location of the zero elements within the packed data, and is transmitted with the packed data); “a matrix calculation unit[[,]] receiving a matrix calculation instruction, reading the non-zero matrices in the plurality of matrices from the register file according to the mark result, and performing matrix calculations on the non-zero matrices” (Fig. 19 and [0247] – [0248] accelerator 1910 includes an array 1913 having logic to perform machine learning matrix multiplication operations.  [0061] register file 242 storing matrix values.  Fig. 25 and [0261] receiving matrix data with indicator vector and performing multiplication.  [0247] As discussed above, many of the matrices comprise a large quantity of zero elements (or values), which mostly appear in the multiplicands. These zeroes provide an opportunity to eliminate multiply-add operations involving zero values).
	Maiyuran does not appear to explicitly disclose “an assertion register[[,]] marking the plurality of matrices according to the determination result[[,]] and outputting a mark result.”
	However, as above, Maiyuran does disclose the marking and outputting of a marking result ([0249] an indicator vector).  Further, Maiyuran discloses utilizing registers to store vectors ([0061]).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to store Maiyuran’s indicator vector in a vector register.
Also, Maiyuran does not appear to explicitly disclose “determining whether the plurality of matrices are zero matrices or non-zero matrices.”
However, Kanellopoulos discloses another method for avoiding unnecessary computation on zero elements (abstract) including “determining whether the plurality of matrices are zero matrices or non-zero matrices” (section 3 efficiently encode sparsity by denoting the presence/absence of non-zero values in a matrix region using a single bit.  Also Figure 5).
Maiyuran and Kanellopoulos are analogous art because they are from the same field of endeavor, which is efficiency of matrix operations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maiyuran and Kanellopoulos before him or her, to modify the teachings of Maiyuran to include the 
The motivation for doing so would have been to provide a more efficient representation of a matrix (as stated by Kanellopoulos in section 3.1).
Therefore, it would have been obvious to combine Kanellopoulos with Maiyuran to obtain the invention as specified in the instant claim.

	As per claim 3, as above, it would have been obvious to one of ordinary skill in the art to include an ‘assertion register’ in the system of Maiyuran.  Further, Maiyuran discloses “the matrix calculation unit comprises: a control unit[[,]] reading the mark result of the plurality of matrices” “and reading the non-zero matrices in the plurality of matrices from the resister file according to the mark result” (Fig. 19 and [0247] – [0248] accelerator 1910 includes an array 1913 having logic to perform machine learning matrix multiplication operations.  [0061] register file 242 storing matrix values.  Fig. 25 and [0261] receiving matrix data with indicator vector and performing multiplication.  [0247] As discussed above, many of the matrices comprise a large quantity of zero elements (or values), which mostly appear in the multiplicands. These zeroes provide an opportunity to eliminate multiply-add operations involving zero values); “a plurality of calculation sub-units[[,]] performing matrix calculations on the non-zero matrices” (Fig. 19 and [0247] – [0248] accelerator 1910 includes an array 1913 having logic to perform machine learning matrix multiplication operations); “an accumulating unit[[,]] storing matrix sub-product values and a matrix calculation result of the plurality of calculation sub-units during a matrix calculation; wherein the matrix sub-product values are used by [0251] PE transfers its calculated multiply-add value to the neighbor, [0254] matrix multiplication and addition with intermediate matrix K, [0259] output may be received from any PE and SRC0 may also be received at any PE).

	As per claim 4, Maiyuran discloses “wherein the matrix calculation unit ignores the zero” elements “in the plurality of matrices from the register file according to the mark result” ([0247] As discussed above, many of the matrices comprise a large quantity of zero elements (or values), which mostly appear in the multiplicands. These zeroes provide an opportunity to eliminate multiply-add operations involving zero values).
	Maiyuran does not appear to explicitly disclose “ignor[ing] the zero matrices.”
	However, Kanellopoulos teaches “ignor[ing] the zero matrices” (section 3 and first paragraph of section 3.2 avoiding unnecessary computation by denoting the presence/absence of non-zero values in a matrix region using a single bit and last paragraph of section 3.2 skipping unnecessary computations while executing instructions such as matrix multiplication).
Maiyuran and Kanellopoulos are analogous art because they are from the same field of endeavor, which is efficiency of matrix operations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maiyuran and Kanellopoulos before him or her, to modify the teachings of Maiyuran to include the teachings of Kanellopoulos so that a matrix calculation unit ignores zero matrices.

Therefore, it would have been obvious to combine Kanellopoulos with Maiyuran to obtain the invention as specified in the instant claim.
	As per claim 5, Maiyuran discloses “wherein the control unit reads the matrix calculation result from the accumulating unit and writes the matrix calculation result into the register file when the matrix calculation is finished” ([0251] PEs pass their output to a final adder where they get added to get a final OUTPUT matrix. [0061] register file 242 storing matrix values.  Also [0067] and [0126]).

	As per claims 6 and 7, as above, Maiyuran does not appear to explicitly disclose “an assertion register[[,]] marking the plurality of matrices according to the determination result[[,]] and outputting a mark result.”
	However, as above, Maiyuran does disclose the marking and outputting of a marking result ([0249] an indicator vector).  Further, Maiyuran discloses utilizing registers to store vectors ([0061]).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to store Maiyuran’s indicator vector in a vector register.
Also, Maiyuran does not appear to explicitly disclose “wherein the assertion register uses one bit to mark the zero matrices and the non-zero matrices in the plurality of matrices” and “the assertion register marks the zero matrices in the plurality of matrices as "0"[[,]] and marks the non-zero matrices in the plurality of matrices as "1".”
first paragraph of section 3.2 a zero matrix would require only one bit. Also Figure 5 shows a zero matrix of 2 rows and 4 columns being represented by a single bit ‘0’ while another non-zero matrix of 2 rows and 4 columns is represented by a single bit ‘1’).
Maiyuran and Kanellopoulos are analogous art because they are from the same field of endeavor, which is efficiency of matrix operations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maiyuran and Kanellopoulos before him or her, to modify the teachings of Maiyuran to include the teachings of Kanellopoulos so that a matrix processing method includes indicating whether each of the plurality of matrices are zero matrices or non-zero matrices via a single bit.
The motivation for doing so would have been to provide a more efficient representation of a matrix (as stated by Kanellopoulos in section 3.1).
Therefore, it would have been obvious to combine Kanellopoulos with Maiyuran to obtain the invention as specified in the instant claim.

	Referring to claim 8, Maiyuran discloses “A method for accelerating a matrix calculation, applicable to a graphics processing unit” (Figs. 2C, 2D GPU 239/270.  Also [0248] sparse matrix acceleration logic 1915 to perform optimizations to accelerate multiplication operations), “comprising: receiving a matrix calculation instruction” (Fig. 7 and [0248] matrix multiplication operations); “reading a plurality of matrices from a storage device[[,]] and determining whether the plurality of matrices” include a significant percentage of zero elements “to output a determination result” ([0248] sparse matrix acceleration logic 1915 to perform optimizations to accelerate multiplication operations upon detecting a significant percentage of zero elements are included in SRC1 and SRC2); “marking the plurality of matrices according to the determination result[[,]] and outputting a mark result” ([0249] an indicator vector is generated to identify the location of the zero elements within the packed data, and is transmitted with the packed data); “reading the non-zero matrices in the plurality of matrices according to the mark result[[,]] and performing matrix calculations on the non-zero matrices” (Fig. 19 and [0247] – [0248] accelerator 1910 includes an array 1913 having logic to perform machine learning matrix multiplication operations.  [0061] register file 242 storing matrix values.  Fig. 25 and [0261] receiving matrix data with indicator vector and performing multiplication.  [0247] As discussed above, many of the matrices comprise a large quantity of zero elements (or values), which mostly appear in the multiplicands. These zeroes provide an opportunity to eliminate multiply-add operations involving zero values).
As above, Maiyuran does not appear to explicitly disclose “determining whether the plurality of matrices are zero matrices or non-zero matrices”
However, Kanellopoulos discloses another method for avoiding unnecessary computation on zero elements (abstract) including “determining whether the plurality of matrices are zero matrices or non-zero matrices” (section 3 efficiently encode sparsity by denoting the presence/absence of non-zero values in a matrix region using a single bit.  Also Figure 5).
Maiyuran and Kanellopoulos are analogous art because they are from the same field of endeavor, which is efficiency of matrix operations.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maiyuran and Kanellopoulos before him or her, to modify the teachings of Maiyuran to include the teachings of Kanellopoulos so that a matrix processing method includes determining whether the plurality of matrices are zero matrices or non-zero matrices.
The motivation for doing so would have been to provide a more efficient representation of a matrix (as stated by Kanellopoulos in section 3.1).
Therefore, it would have been obvious to combine Kanellopoulos with Maiyuran to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 9.

Note, claim 10 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 11.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 
U.S. Patent 5267185 teaches matrix calculations and determining whether each of the matrix elements is zero or nonzero.
U.S. Patent 9396164 teaches sparse matrix handling and conserving memory space by only storing non-zero matrix entries.
U.S. Patent 10565207 teaches sparse matrix handling and masking to only storing non-zero matrix entries.
U.S. Patent 11188618 is the granted patent to Maiyuran.
U.S. Patent Application 20140108481 teaches mapping of elements in a matrix to indicate whether a zero value or non-zero value is present in each element location.
U.S. Patent Application 20180189234 teaches defining a matrix as sparse or dense based on a threshold of elements of the matrix that are zero, and a threshold for determining whether a matrix is hyper-sparse may be at least 80%, or 90%, or 95%, or 97%, or 99%, or 99.5%, etc.

U.S. Patent Application 20190266217 teaches matrix calculations and determining whether each of the matrix elements is zero or nonzero.
U.S. Patent Application 20210240684 teaches representation of a sparse matrix and determining whether a block of the sparse matrix comprises a non-zero element.
U.S. Patent Application 20220058026 teaches MAC operations selectively performed for non-zero elements of matrix, fewer number of MAC operations by obviating MAC operations associated with zero-elements of the matrix.
Chinese Patent Application CN 208386519 U teaches a zero matrix monitoring circuit, the check node processing circuit according to the monitoring result of the monitoring circuit, the zero matrix determining whether to calculate the check information, the variable node processing circuit according to the monitoring result of the monitoring circuit of zero matrix.
Chinese Patent Application CN 109740116 A teaches a multiply and accumulate method for matrices including detecting whether elements in a first matrix and a second matrix are non-zero.
Canadian Patent Application CA 3094841 A1 teaches indicating an all-zero matrix.
Khan Academy ‘Intro to Zero Matrices’ archived in September, 2019 teaches similarities between scalar multiplication and zero matrix multiplication.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184